DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1-3, 5-6 and 14 are objected to because of the following informalities:  
Claim(s) 1 recite a phrase “for visual inspection; comprising;”. The Examiner suggests amending the phrase to recite “for visual inspection, comprising:” to restore clarity.
Claim(s) 2-3 recite a term “the removable cable”. The Examiner suggests amending the term to recite “the detachable cable” to restore antecedent clarity.
Claim(s) 5 recite a phrase “polarity one”. The Examiner suggests amending the phrase to recite “polarity of the one” to restore clarity.
Claim(s) 6 and 14 recite a term “the device”. The Examiner suggests amending the term to recite “the voltage detection indication device” to restore antecedent clarity.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 6, 11, 14-16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rationale for this finding is explained below: 
Claim(s) 6 recite "the connection integrity of the source leads" without introduction.  There is insufficient antecedent basis for this limitation in the claim(s). 
Claim(s) 11 recite "the actionable status", “the wireless output” without introduction.  There is insufficient antecedent basis for these limitation(s) in the claim(s). 
Claim(s) 14 recite "the device status” without introduction.  There is insufficient antecedent basis for this limitation in the claim(s). 
Claim(s) 15 recite "the L1, L2, L3, and GND connections” without introduction.  There is insufficient antecedent basis for this limitation in the claim(s). 
Claim(s) 18 recite "the connection integrity status", "the voltage detector", “the wireless output” without introduction.  There is insufficient antecedent basis for these limitation(s) in the claim(s). 
Claim(s) 20 recite an element "the electrical enclosure box" without introduction.  There is insufficient antecedent basis for this limitation in the claim(s). 
Dependent Claim 16 not specifically addressed share the same 112(b) rejection as the rejected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balid et al. (US 20200348343; hereinafter Balid).
Regarding claim 1, Balid discloses in figure(s) 1-20 a system that facilitates quarantining a shock hazard within an electrical panel (para. 26 - an indicator module that is mounted on the safe and isolated side of the equipment/panel) while providing a safe (para. 2 - equipment is in an electrically safe state) low voltage to a voltage detection indication device for visual inspection; comprising; 
a voltage conversion module (VCM) (voltage detectors/detection circuits; figs. 1,3,4) that receives input voltage from one or more monitored high voltage lines (L1,L2,L3,GND lines) and reduces (@ voltage dividers, 1000V AC/DC max to 6V/1.2VDC; figs. 4,6) the received input voltage (1000V AC/DC max) to below a predetermined voltage level (6V/1.2VDC max) that does not pose a shock hazard to a user (para. 53 -  PVD phase indicators (L1, L2, and L3) typically start illuminating in the presence of a voltage that is considered non-hazardous (typically 30˜50V). At this low voltage, the available energy at ISP side is very limited); 

    PNG
    media_image1.png
    769
    486
    media_image1.png
    Greyscale

a voltage detection indication module (voltage indicator module; figs. 1,3,5-6) that receives the reduced voltage and provides a visible voltage indication (colored LEDs in fig. 6; para. 26 - one or more Red LEDs are illuminated depending on the number of power lines (Single Phase or Multi-Phase) and the application (AC/DC). The indicator module serves as a warning that hazardous voltage is present) of the monitored lines to the user (para. 2 - It prevents the person interacting with the equipment from inadvertently contacting an unintended part of the circuit or shorting conductors); and 
a detachable data transmission cable (modular power/data connections implies detachable in figs. 3,5,15,20; para. 56 - a bias-tee structure to combine power and data. DC power is injected into the twisted pair cable by a master unit throughout a power injector with a proper filtering. A power extractor on the networking interface—composed of two power inductors, filtering, and bridge rectifier—extracts the power from the bus and block the data from passing into the internal supply).

Regarding claim 4, Balid discloses in figure(s) 1-20 the system according to claim 1, wherein the voltage detection indication module comprises a plurality of LEDs (LEDs; fig. 6) configured to indicate at least one of: a voltage presence (voltage presence; fig. 1), a voltage absence (voltage absence), and a voltage polarity.

Regarding claim 5, Balid discloses in figure(s) 1-20 the system according to claim 4,  wherein the plurality of LEDs respectively indicate a voltage presence (voltage presence; fig. 1) and polarity (para. 45 - provide reverse-polarity protection in case of DC power system) one or more of monitored high voltage lines.

Regarding claim 11, Balid discloses in figure(s) 1-20 the system according to claim 1 wherein the VCM comprises two 2-wire outputs (para. 47 - networking interface… over the same twisted pair; fig. 3) that control external devices (para. 47 - communicate with external modules over isolated RS-485 interface) while simultaneously the actionable status (para. 59 - absence of voltage status … utilized for verifying that the device is de-energized and safe to access) is displayed on the VDIM (indicator module) and is transmitted to the wireless output (para. 55 - distribution of both data and power between master and remote units; fig. 1).

Regarding claim 17, Balid discloses in figure(s) 1-20 the system according to claim 1, wherein the VDIM is configured to indicate a condition status of a plurality of monitored input lines L1, L2, L3 and GND connections (L1,L2,L3,G), wherein the input is one of AC Single phase, AC 3-phase (abs. - each phase of a three phase system), or DC.

Claim(s) 1-2, 9, 15-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hibma et al. (US 20090085759; hereinafter Hibma).
Regarding claim 1, Hibma discloses in figure(s) 1-16 a system that facilitates quarantining a shock hazard within an electrical panel (para. 142 - user to easily "trace" the specific conductor or wire, or identify the tagged circuit at the breaker or fuse panel from the receptacle 56) while providing a safe low voltage to a voltage detection indication device for visual inspection (para.117 - Visual display 135 of the means 95 can safely at a glance and without reading and interpreting); comprising; 
a voltage conversion module (VCM) (high voltage attenuators, A-to-D converters 64,79; fig. 6) that receives input voltage from one or more monitored high voltage lines (lines of power receptacle 55,56) and reduces the received input voltage to below a predetermined voltage level (low analog/digital/battery voltage) that does not pose a shock hazard to a user (para. 140 -  electrical test apparatus 50 or 51 the digital measurements may be stored and displayed on an alphanumeric display 135 or the "read at a glance display" and can be read by the user even after unplugging the apparatus 50 or 51 from the receptacle 56); 

    PNG
    media_image2.png
    476
    498
    media_image2.png
    Greyscale

a voltage detection indication module (display 94 or data out interface 177; figs. 5-6) that receives the reduced voltage and provides a visible voltage indication of the monitored lines to the user (para. 9 - display the resulting power condition and correct or incorrect wiring on a custom read-at-a-glance display by someone with minimal electrical power and circuitry knowledge); and 
a detachable data transmission cable (removale segments 171, 172 165 of device 50,51 in fig. 3; para. 130 -  electrical test apparatus 50 or 51 is adapted to be removably engaged 60 and in electrical communication 60 with an electrical power terminal 55, which could be a wire cable connection or any other equivalent) that connects the VCM to the voltage detection indication module (VDIM).

Regarding claim 2, Hibma discloses in figure(s) 1-16 the system according to claim 1, wherein the removable cable is a USB data communication interface (USB interface of 177; fig. 6).

Regarding claim 9, Hibma discloses in figure(s) 1-16 the system according to claim 1, wherein the VCM is configured to transmit and receive device status information (para. 133 -  the means 94 or 95 for perceptible output is preferably a visual display 135 with the previously described pass/fail orientation for a quick and easy circuit status indication by even the least experienced in electrical and power individual) to and from a wireless module that is configured to transmit via Wifi, to loT devices or SCADa systems for making actionable decisions (para. 120 - displayed parameters sent over wireless communications interface 173 to PDA or equivalent device. A wired optically isolated USB interface can also be supported for retrieving logged data and device configuration); 

Regarding claim 15, Hibma discloses in figure(s) 1-16 the system according to claim 1, wherein the VDIM indicates the voltage (para. 133 - visual display 135 is intuitively arranged in the "Y" or Delta "Triangle" to graphically define the measurement parameter such as line to line voltage, frequency, phase rotation, ground, neutral, and the like; figs. 5,7) and corresponding current flow (para. 135 - acceptable selected range of acceptable electrical performance defined by each unique multiple prong group, as defined for voltages, phase number, current, and the like) between any two of the L1, L2, L3, and GND connections (L1,L2,L3,G; fig. 7), wherein the input is one of AC Single Phase, AC 3-phase, or DC.

Regarding claim 16, Hibma discloses in figure(s) 1-16 the system according to claim 15, wherein the indication of the voltage and current flow (para. 135 - multiple prong group, as defined for voltages, phase number, current, and the like) is shown with respect to polarity (para. 2  - each receptacle must have the proper polarity and must be properly grounded) while a test sequence is not active (para. 3 - a single test function).

Regarding claim 18, Hibma discloses in figure(s) 1-16 the system according the claim 1, wherein the connection integrity status (N,G connection integrity indicators in fig. 7) of the monitored lines is determined and indicated on the voltage detector module (64,79 fig. 6; analytical circuitry 64 or 65 that is operative to monitor the electrical power terminal 55) and communicated to the wireless output (data out 177).

Regarding claim 19, Hibma discloses in figure(s) 1-16 the system according to claim 1, wherein the VCM and VDIM receive a retentive and lockable communication cable (para.130 -  electrical test apparatus 50 or 51 is adapted to be removably engaged 60 and in electrical communication 60 with an electrical power terminal 55, which could be a wire cable connection or any other equivalent; figs. 1,3).

Claim(s) 1, 7, 10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindsey et al. (US 20090085759; hereinafter Lindsey).
Regarding claim 1, Lindsey discloses in figure(s) 1-3 a system that facilitates quarantining a shock hazard within an electrical panel while providing a safe low voltage to a voltage detection indication device for visual inspection (para. 41 - high-voltage indication system 120 may measure elements capable of storing extremely high voltages while isolating the remainder of the system from potential power surges from the high voltage elements); comprising; 
a voltage conversion module (VCM) (voltage detector 230) that receives input voltage from one or more monitored high voltage lines and reduces (voltage divider 211; fig. 2) the received input voltage to below a predetermined voltage level (voltage threshold 212) that does not pose a shock hazard to a user; 

    PNG
    media_image3.png
    674
    522
    media_image3.png
    Greyscale

a voltage detection indication module (indicator 220) that receives the reduced voltage and provides a visible (display 228) voltage indication of the monitored lines (HV sources 110) to the user (para. 23 - a user may modify the threshold voltage value associated with high voltage indication system. Thus, high-voltage indication system 120 may be scaled to operate in systems with various voltage levels and sensitivity requirements); and 
a detachable data transmission cable (230; para. 24 - isolator 230 that couples voltage detector 210 to indicator 220) that connects the VCM to the voltage detection indication module (VDIM).

Regarding claim 7, Lindsey discloses in figure(s) 1-3 the system according to claim 1, wherein the VCM is configured to transmit and receive device status information (231; para. 12 - generating and transmitting an indication signal when the voltage level exceeds the threshold voltage value; para. 32 - output the operation status to the user of the machine 100 via display device 228) to and from a wireless module (231/230) that is configured to transmit via Bluetooth, to loT devices or SCADa systems for making actionable decisions (para. 28 - isolation devices 231 may include a magnetic isolation device, a transformer device, a wireless communication link (e.g., infrared, microwave, Bluetooth, etc.), a wireless (such as LED, microwave, or infrared) transmitter/detector pair, or any other suitable current isolation device).

Regarding claim 10, Lindsey discloses in figure(s) 1-3 the system according to claim 1, wherein the VCM comprises an actionable status that is at least one of: displayed on the indication module (para. 37 - controller 226 may be periodically or continuously informed about the high-voltage status. Once the high-voltage is detected, controller 226 may operate to set the warning flag (step 312), and otherwise clear the warning flag (step 313). Further, once the warning flag is set, controller 226 may operate to continuously monitor one or more condition indicators, process these condition indicators and determine whether the status of indicator 220 is normal (step 314). For example, controller 226 may operate to monitor the current flowing into one of indication devices 224, and determine whether the current is within the normal range; fig. 3); and transmitted wirelessly from the indication module (para. 28 - a wireless communication link (e.g., infrared, microwave, Bluetooth, etc.), a wireless (such as LED, microwave, or infrared) transmitter/detector pair).

Regarding claim 12, Lindsey discloses in figure(s) 1-3 the system according to claim 1 wherein the VCM uses stored energy from the monitored lines to charge a supercapacitor storage circuit and supply power to the VCM (para. 17- power source 101 may include any other suitable device for providing a power output such as, for example, a battery, a fuel cell, or any other type of power source configured to provide electrical power to machine 100; para. 20 - high voltage indication system 120 may be electrically connected to one or more energizing terminals of electric load 110 to measure the voltage potential associated with the terminals).

Regarding claim 13, Lindsey discloses in figure(s) 1-3 the system according to claim 1, wherein the VDIM comprises a wireless output that that communicates with the VCM for sending and receiving data (para. 31 -  indication devices 224 may include any component configured to provide a warning signal to a user associated with machine 100 such as, for instance, a visual device (e.g., warning lamp, LCD display, LED lamp, etc.); an audible device (e.g., speaker, bell, chime, etc.); a wireless device (e.g., cell phone, pager, etc.); or any other type of output device).

Regarding claim 14, Lindsey discloses in figure(s) 1-3 the system according to claim 1, wherein the VDIM comprises a test activation circuit configured to initiate test sequences for a predetermined duration in order to at least one of: verify: and communicate the device status to other devices (para. 9 - self-test and diagnostic functions that are necessary to monitor the operation status of the detection circuit; para. 33 - controller 226 may be configured to perform one or more self-test functions, in response to the closure of a key-on switch 229. For another example, controller 226 may be configured to perform one or more diagnostic functions when one or more monitored condition indicators are out of range. Information relevant to these control functions may also be output to the user of the machine, via display device 228).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hibma in view of MAGNO et al. (US 20210263111).
Regarding claim 3, Hibma teaches in figure(s) 1-16 the system according to claim 1, 
Hibma does not teach explicitly wherein the removable cable is a T1- type data communication interface.
However, MAGNO teaches in figure(s) 1-11 wherein the removable cable is a T1- type data communication interface (para. 83 -  T1/E1-type connectivity).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hibma by having wherein the removable cable is a T1- type data communication interface as taught by MAGNO in order to provide suitable communication network as evidenced by "apparatus for electrical line testing … provides audio, visual and/or electronic information to indicate electricity is flowing or not flowing through an electrical circuit controlled by a remote circuit breaker" (abstract).

Regarding claim 8, Hibma teaches in figure(s) 1-16 the system according to claim 1, 
Hibma does not teach explicitly wherein the VCM is configured to transmit and receive device status information to and from a wireless module that is configured to transmit via Zigbee, to loT devices or SCADa systems for making actionable decisions.
However, MAGNO teaches in figure(s) 1-11 wherein the VCM is configured to transmit and receive device status information (para. 73 - LCD screen 24 is also used to display status and error messages; fig. 1) to and from a wireless module that is configured to transmit via Zigbee, to loT devices or SCADa systems for making actionable decisions (clm. 5 - wireless interface includes a cellular telephone, Short Message Service (SMS), instant message, IEEE 802.11a, 802.11ac, 802.11b, 802.11g, 802.11n, Wireless Fidelity (Wi-Fi), Wi-Fi Aware, Worldwide Interoperability for Microwave Access (WiMAX), ETSI High Performance Radio Metropolitan Area Network (HIPERMAN), RF Home, Zigbee, Z-wave, Bluetooth, Infrared, Industrial, Scientific and Medical (ISM), Radio Frequency Identifier (RFID), Near field communication (NFC) or Machine-2-Machine (“M2M”) wireless interface.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hibma by having wherein the VCM is configured to transmit and receive device status information to and from a wireless module that is configured to transmit via Zigbee, to loT devices or SCADa systems for making actionable decisions as taught by MAGNO in order to provide "method and apparatus provides audio, visual and/or electronic information to indicate electricity is flowing or not flowing through an electrical circuit controlled by a remote circuit breaker." (abstract).

Claim(s) 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hibma in view of Shaw et al. (US 5075620).
Regarding claim 20, Hibma teaches in figure(s) 1-16 the system according to claim 1, 
Hibma does not teach explicitly further comprising a spacing sleeve that presses against an outside of a rear panel of the electrical enclosure box and is secured with a nut that secures the VDIM in the electrical enclosure upon tightening.
However, Shaw teaches in figure(s) 1-4 further comprising a spacing sleeve (19; fig. 2) that presses against an outside of a rear panel of the electrical enclosure box (13) and is secured with a nut (nut/screw filling 22,27,26,29,32) that secures the VDIM in the electrical enclosure upon tightening.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hibma by having further comprising a spacing sleeve that presses against an outside of a rear panel of the electrical enclosure box and is secured with a nut that secures the VDIM in the electrical enclosure upon tightening as taught by Shaw in order to provide "a voltage detector/indicator unit for providing an audio and/or visible indication of the voltage carried by high voltage electrical utility transmission lines and switchgear. The detector/indicator unit is mountable upon an electrically insulating pole, commonly referred to as a hot stick, for use by utility company linemen" (col. 1 lines 1-10).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868